internal_revenue_service department of the treasury index no number info release date dear washington dc person to contact telephone number refer reply to cc it a - cor-107551-00 date date this general information_letter responds to your inquiry concerning whether certain payments made to survivors of military and civilian personnel mistakenly shot down over iraq are taxable_income to the recipients a general information_letter calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts on date united_states f-15 fighter aircraft mistakenly shot down two united_states uh-60 black hawk helicopters over the no-fly zone in iraq the americans aboard the helicopter all of whom were employed by the united_states were killed in the incident after the incident congress enacted sec_601 of p l 113_stat_1501 which states the secretary_of_the_treasury shall pay out of funds not otherwise appropriated dollar_figure to the survivor or collectively the survivors of each of the members of the armed_forces and the one united_states civilian federal employee who were killed on date sec_61 of the internal_revenue_code provides the general_rule that except as otherwise provided by law gross_income includes all income from whatever source derived sec_104 states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include- amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations provides that sec_104 excludes from gross_income amounts that are received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service cor-107551-00 or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness whether benefit payments are excludable by the recipient under sec_104 depends upon the nature of the statute and not the particular circumstances of the recipient in addition benefits are excludable where the statute only allows disability payments for on-the-job injuries or sickness sec_3121 of the code provides that for purposes of the federal_insurance_contributions_act fica the term wages does not include any payment made by an employer to a survivor or the estate of a former employee after the calendar_year in which such employee died sec_601 of p l applies only to the survivors of federal employees all of whom suffered personal injuries in the course of employment in addition the amount of the benefit is not determined by reference to the age length of service or prior contributions of the employees accordingly sec_601 of p l is a statute in the nature of a workmen’s compensation act pursuant to sec_1_104-1 of the regulations benefits received by the survivors of the deceased employees under sec_601 are excludable from the survivors’ gross incomes under sec_104 of the code and are not wages for fica tax purposes under sec_3121 of the code we hope that the general information provided by this letter is responsive to your inquiry please distribute a copy of this letter to the appropriate survivor of each of the american victims if you have any further questions please contact of this office at sincerely associate chief_counsel income_tax accounting by michael j montemurro senior technician reviewer branch
